J-A26007-17
                             2018 Pa. Super. 86




COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA


                   v.

PATRICK TIGHE

                        Appellant                   No. 266 MDA 2017


         Appeal from the Judgment of Sentence January 13, 2016
          In the Court of Common Pleas of Lackawanna County
           Criminal Division at No(s): CP-35-CR-0001297-2012


BEFORE: BOWES, OLSON, AND RANSOM, JJ.

OPINION BY BOWES, J.:                               FILED APRIL 12, 2018

     Patrick Tighe appeals from the judgment of sentence of twenty to forty

years incarceration, imposed following his convictions for, inter alia, rape,

involuntary deviate sexual intercourse (“IDSI”), and sexual assault.       We

affirm the convictions, but vacate the judgment of sentence.

     The trial court thoroughly set forth the facts underlying Appellant’s

convictions in its Pa.R.A.P. 1925(a) opinion, which we adopt herein:

     On May 29, 2012, J.E. was 15 years of age. J.E. did not have a
     permanent residence. She lived at both her father's home and
     her grandmother's home in Scranton, Pennsylvania. On the
     night in question, J.E, resided at her father's residence with her
     older sister, [M.L.], and [M.L.]'s boyfriend, [C.E.]. J.E.'s mother
     and father were both incarcerated for drug usage. J.E. called the
     Defendant to drive her to a Wal-Mart to purchase tampons. The
     Defendant was 58 years of age. The Defendant agreed, and he
     drove his white minivan to meet J.E. J.E. entered the minivan
     and they proceeded to Wal-Mart. J.E purchased tampons at
J-A26007-17



     Wal-Mart and left the store with the Defendant a few minutes
     later. After the purchase, J.E. asked the Defendant to take her
     to a McDonald's restaurant. The Defendant agreed.        Before
     reaching McDonalds, the Defendant expressed his desire to stop
     at his friend's house. The owner of the home was Joseph
     Hasham. The Defendant and J.E. entered the unoccupied home.
     J.E. used the restroom and searched the refrigerator—located in
     the kitchen—for a beverage. The Defendant entered the kitchen
     and pulled J.E. by the back of her shorts without warning. J.E.
     asked the Defendant what he was doing, but he did not reply.
     The Defendant took her into the living room, placed her on a
     couch, and flipped her on her back. J.E. repeatedly asked the
     Defendant to stop, but he covered her mouth. Despite J.E.'s
     protests, the Defendant removed her shorts; ripped out her
     tampon; and inserted his penis into her mouth and vagina. The
     incident lasted about 5 minutes.

     After the Defendant raped J.E., she pleaded for the Defendant to
     drive her home. He eventually agreed, on the condition that she
     would not tell anybody about the incident. He also asked her to
     call him the next day. The Defendant drove J.E. to McDonalds.
     He borrowed Joseph Hasham's car because of a broken taillight
     in his own vehicle. Afterwards, he dropped her off at J.E.'s
     father's residence. J.E. rushed inside. She found [M.L.] and
     [C.E.] sleeping on the couch. The next morning—on May 30,
     2012—J.E exhibited signs of distress and nervousness. J.E. told
     [M.L.] that the Defendant raped her, but J.E. asked [M.L.] not to
     discuss the incident with anyone else. Instead, [M.L.] called the
     police.    Detective Vincent Uher from the Scranton Police
     Department responded and transported J.E. to the Children's
     Advocacy Center. The Children's Advocacy Center conducted a
     medical examination and collected a rape kit under the
     supervision of various experts. Joann Armaghan, a Forensic
     Scientist Supervisor for the Pennsylvania State Police,
     corroborated J.E.'s testimony and concluded that the test for the
     presence of saliva on J.E.'s neck and right breast was positive.
     Sara Harrier, a forensic DNA scientist for the Commonwealth of
     Pennsylvania, also corroborated J.E.'s testimony.          Hamer
     testified that DNA on J.E.'s pubic hair contained a mixture of
     DNA from two individuals. Under statistical calculation, Hamer
     concluded that the most likely combination contained DNA of
     both J.E. and the Defendant.



                                   -2-
J-A26007-17



      Detective Uher learned that the Defendant tried to contact J.E.
      on her telephone, so he conducted a consensual phone
      intercept—also known as a wiretap—to gather additional
      information and/or evidence of the case. J.E. consented to the
      phone call. During the phone call, the Defendant made several
      incriminating statements, which eventually led to his arrest.

Trial Court Opinion, 7/28/16, at 7-10 (citations to transcript omitted).

      Appellant represented himself at trial, and was convicted and

sentenced on October 25, 2013 to an aggregate sentence of twenty to forty

years incarceration.   That sentence included the imposition of mandatory

minimum sentences of ten to twenty years incarceration at the counts of

rape and IDSI. The trial court imposed a concurrent sentence of one to two

years at indecent assault, and an additional concurrent sentence of eight to

sixteen years incarceration at unlawful contact with a minor.

      Appellant filed post-sentence motions. The transcription of the notes

of testimony was significantly delayed, leading to a September 18, 2015

motion requesting reinstatement of his post-sentence motion rights nunc pro

tunc. The Commonwealth consented to this request, leading to a second set

of post-sentence motions.      While those motions remained active, the

Commonwealth requested that the trial court vacate and resentence

Appellant due to subsequent caselaw pertaining to mandatory minimum

sentences.

      On January 13, 2016, the trial court resentenced Appellant to the

same aggregate sentence of twenty to forty years incarceration. However,



                                     -3-
J-A26007-17



as relevant to one of his issues on appeal, the trial court imposed a

consecutive sentence for indecent assault whereas the original scheme called

for a concurrent sentence at that charge.

       Appellant filed a timely notice of appeal, and complied with the trial

court’s order to file a concise statement.1      The trial court authored its

opinion, and the matter is ready for review. Appellant raises eleven issues,

which we have reordered for ease of discussion.2

       1. Whether the trial court violated the Appellant's 6th
       Amendment rights under the United States Constitution and
       Article I, Section 9 of the Pennsylvania Constitution by refusing
       to allow Appellant, acting pro se at trial, to cross-examine and/or
____________________________________________


1  The appeal was originally docketed at 884 MDA 2016, which this Court
dismissed on December 15, 2016, due to counsel’s failure to file a brief. The
trial court subsequently reinstated Appellant’s appellate rights nunc pro tunc.

2 Appellant's statement of questions presented calls to mind the view of the
often quoted Honorable Ruggero J. Aldisert of the United States Court of
Appeals for the Third Circuit regarding this shotgun approach to appellate
advocacy:

       With a decade and a half of federal appellate court experience
       behind me, I can say that even when we reverse a trial court it
       is rare that a brief successfully demonstrates that the trial court
       committed more than one or two reversible errors. I have said in
       open court that when I read an appellant's brief that contains
       ten or twelve points, a presumption arises that there is no merit
       to any of them ... [and] it is [this] presumption . . . that
       reduces the effectiveness of appellate advocacy.

Commonwealth v. Robinson, 864 A.2d 460, 480, n.28 (Pa. 2004)
(quoting Aldisert, “The Appellate Bar: Professional Competence and
Professional Responsibility–A View From the Jaundiced Eye of the Appellate
Judge,” 11 Cap. U.L. Rev. 445, 458 (1982) (emphasis in original)).



                                           -4-
J-A26007-17



     question the victim at any time during trial or bail hearing, but
     instead required standby counsel to ask the victim all questions
     on Appellant's behalf using written questions prepared by
     Appellant in advance of cross-examination and/or questioning?

     2. Whether the trial court committed an error of law and/or an
     abuse of discretion and/or otherwise violated the Appellant's
     right to a fair trial as guaranteed under both the United States
     Constitution and the Pennsylvania Constitution by refusing to
     rule on the Appellant's motion to recall thereby prejudicing the
     Appellant and his ability to properly present his defense?

     3. Whether the trial court committed an error of law and/or an
     abuse of discretion, when it required Appellant to state every
     question he intended to ask the victim on recall with opposing
     counsel present thereby denying Appellant's right to a fair trial
     as guaranteed by both the United States Constitution and the
     Pennsylvania Constitution?

     4. Whether the trial court abused its discretion and denied the
     Appellant's right to a fair trial as guaranteed by the United
     State[s] Constitution and the Pennsylvania Constitution when it
     allowed the victim to remain in the courtroom throughout the
     trial despite a sequestration order being issued and Appellant's
     intention to recall her despite the fact that Appellant requested
     to examine her in his case in chief?

     5. Whether the trial court committed an error of law and/or an
     abuse of discretion, when it failed to grant a mistrial after the
     victim was allowed to hear her testimony, evidence and the
     subject matter of questions Appellant intended to ask her upon
     recall thereby prejudicing Appellant and denying him his right to
     a fair trial?

     6. Whether the Appellant was denied his right to counsel in
     violation of the 6th Amendment of the United States Constitution
     and/or Article I, Section 9 of the Pennsylvania Constitution?

     7. Whether the trial court abused its discretion in appointing
     "stand-by counsel" for Appellant with whom the Appellant
     expressly stated he had irreconcilable differences and/or in
     failing to examine on the record whether such conflict actually
     existed as Appellant claimed?

                                   -5-
J-A26007-17




      8. Whether the trial court abused its discretion when it denied
      [Appellant’s] request for an expert [to] be appointed to conduct
      independent testing, DNA testing and/or to assist him in his
      defense?

      9. Whether the trial court committed an error of law and/or an
      abuse of discretion in limiting Appellant's right to cross-examine
      the Commonwealth's witness, [M.L.], about her drug use on the
      date of the incident?

      10. Whether the trial court abused its discretion by denying
      Appellant's request to have his own psychological evaluation
      prior to the hearing to determine whether he was a sexually
      violent predator?

      11. Whether the trial court issued an illegal sentence by finding
      that indecent assault did not merge for sentencing purposes or
      in the alternative abused its discretion when increas[ing] the
      sentence for indecent assault on resentence than what was
      originally imposed?

Appellant’s brief at 5-7 (reordered).

I.    Limitation Upon Cross-Examination of J.E.

      Appellant’s first argument appears to be an issue of first impression in

this jurisdiction, and addresses the fact that the trial court granted the

Commonwealth’s motion to prohibit Appellant from personally cross-

examining J.E. The Commonwealth filed the motion after Appellant, while at

liberty and awaiting trial, contacted J.E. and asked her, “Why are you doing

this to me? I didn’t hurt you.    Please don’t put me in jail for life.”   N.T.,

6/4/13, at 42.   Following an evidentiary hearing at which J.E. testified to

those facts and that the call scared her, the trial court granted the motion

and required Appellant to provide Attorney Christopher Osborne, Appellant’s

                                        -6-
J-A26007-17



stand-by counsel, with the questions he wished to ask J.E. at trial.         The

court directed that Attorney Osborne was to ask J.E. the questions.

      Appellant maintains that “Prohibiting Appellant from questioning the

victim is a violation of his constitutional rights.” Appellant’s brief at 23. The

constitutional right he asserts is at issue is his right of self-representation.

Succinctly stated, Appellant argues that the right to represent himself

necessarily includes the right to act as attorney for all purposes, and cannot

be limited. Appellant also notes that requiring counsel to ask the questions

amounts to hybrid representation, which is impermissible.

      In Faretta v. California, 422 U.S. 806 (1975), the United States

Supreme Court recognized that the Sixth Amendment right to counsel

implicitly includes the right to self-representation, which applies to the

States through the Fourteenth Amendment’s guarantee of due process of

law. Pennsylvania has recognized the same right under Article I, Section 9

of the Pennsylvania Constitution.    See Commonwealth v. Szuchon, 484
A.2d 1365 (Pa. 1984). The denial of the right to proceed pro se cannot be

harmless, and a violation requires a new trial.       See Commonwealth v.

Starr,   664 A.2d 1326,   1334–35    (Pa.   1995)   (citing   McKaskle    v.

Wiggins, 465 U.S. 168, 177 n.8 (1984)). Whether that right was violated

presents a question of law, for which our review is de novo.                 See

Commonwealth v. El, 933 A.2d 657, 662 (Pa.Super. 2007), aff’d, 977 A.2d




                                      -7-
J-A26007-17



1158 (Pa. 2009).      For purposes of this claim, the question of whether

Appellant validly asserted his right to represent himself is not at issue.

      Before    addressing   Appellant’s   substantive   claim,   we   note   that

Appellant explicitly distances himself from the analysis offered by the

Commonwealth and the trial court, which focused on the Sixth Amendment

right of confrontation.   Since other jurisdictions that have considered this

issue have drawn parallels to that right, we begin our analysis there.

      “In all criminal prosecutions, the accused shall enjoy the right . . . . to

be confronted with the witnesses against him[.]” U.S. Const.Amend. VI. The

trial court principally relied on Maryland v. Craig, 497 U.S. 836 (1990),

which reviewed a Maryland statute that permitted a judge to present the

testimony of a child abuse victim to the jury via one-way closed circuit

television.   That procedure could be invoked only if the judge determined

that testifying in the courtroom would “result in the child suffering serious

emotional distress such that the child cannot reasonably communicate.” Id.

at 841 (quoting statute). In such cases, the statute called for the witness to

testify in a separate room with only the prosecutor and defense counsel

present. The judge, jury, and defendant remained in the courtroom, where

a monitor would relay the testimony, with the defendant remaining in

communication with defense counsel through electronic means.            The child

witness and the defendant could not see each other.




                                      -8-
J-A26007-17



      The Craig Court explained that prior precedents interpreted the

Confrontation Clause to guarantee a face-to-face meeting with witnesses at

trial, which derived from both the literal reading of the Clause as well as its

historical roots. Id. at 844. Craig nevertheless stated that this right is not

absolute, citing Coy v. Iowa, 487 U.S. 1012 (1988).         In Coy, the High

Court held that the Confrontation Clause was violated by the use of a

protective screen which prevented the child witnesses in an abuse case from

seeing the defendants as they testified. However, Craig explained that the

holding in Coy turned on the fact the procedure examined applied a

presumption of trauma, and suggested that an exception would be allowed

“when necessary to further an important public policy[.]” Craig, supra at

845 (quoting Coy, supra at 1021).       Resolving the question left open by

Coy, Craig held that the Maryland statute did not violate the defendant’s

Confrontation   Clause   rights.     Craig   determined     that    face-to-face

confrontation is not “an indispensable element of the Sixth Amendment's

guarantee of the right to confront one's accusers.”           Id. at 849-50.

Simultaneously, that requirement could not “easily be dispensed with.” Id.

at 850.   The State could justify its limitation “only where denial of such

confrontation is necessary to further an important public policy and only

where the reliability of the testimony is otherwise assured.” Id.

      Applying those principles to the Maryland statute, Craig determined

that a “State's interest in the physical and psychological well-being of child

                                     -9-
J-A26007-17



abuse victims may be sufficiently important to outweigh, at least in some

cases, a defendant's right to face his or her accusers in court.” Id. at 853.

Simultaneously, the Court required “an adequate showing of necessity” to

justify the use of the procedure, which “of necessity must of course be a

case-specific one[.]” Id. at 855.              The mere fact that face-to-face

confrontation is generically traumatic and unpleasant was not sufficient.3 As

to the second component, that the reliability of the testimony is otherwise

assured, the Court determined that the statute protected

       all of the other elements of the confrontation right: The child
       witness must be competent to testify and must testify under
       oath; the defendant retains full opportunity for contemporaneous
       cross-examination; and the judge, jury, and defendant are able
       to view (albeit by video monitor) the demeanor (and body) of
       the witness as he or she testifies. Although we are mindful of the
       many subtle effects face-to-face confrontation may have on an
       adversary criminal proceeding, the presence of these other
       elements of confrontation—oath, cross-examination, and
       observation of the witness' demeanor—adequately ensures that
       the testimony is both reliable and subject to rigorous adversarial
       testing in a manner functionally equivalent to that accorded live,
       in-person testimony.

Id. at 851.

       Craig is a Confrontation Clause case and does not address the right of

self-representation. The trial court extensively relied on Fields v. Murray,

____________________________________________


3 The Court declined to specify the minimum showing of emotional trauma
required, holding only that the Maryland statute’s requirement of “serious
emotional distress such that the child cannot reasonably communicate”
passed constitutional muster.



                                          - 10 -
J-A26007-17



49 F.3d 1024 (4th Cir. 1995) (en banc), in making its ruling. In Fields, the

United States Court of Appeals for the Fourth Circuit held that a court could

properly prevent a pro se defendant from cross-examining the child victims

where the defendant conceded that the motivation for representing himself

was to cross-examine the victims.

     If a defendant's Confrontation Clause right can be limited in the
     manner provided in Craig, we have little doubt that a
     defendant's self-representation right can be similarly limited.
     While the Confrontation Clause right is guaranteed explicitly in
     the Sixth Amendment, U.S. Const. amend. VI (“In all criminal
     prosecutions, the accused shall enjoy the right . . . to be
     confronted with the witnesses against him.”), the self-
     representation right is only implicit in that Amendment, Faretta
     v. California, 422 U.S. 806, 819, 95 S. Ct. 2525, 2533, 45
L. Ed. 2d 562 (1975). The self-representation right was only firmly
     established in 1975 in Faretta, and then only over the dissent of
     three justices, id. at 836, 95 S.Ct. at 2542 (Burger, C.J.,
     dissenting, joined by Blackmun and Rehnquist, JJ.). Moreover, it
     is universally recognized that the self-representation right is not
     absolute. See, e.g., McKaskle v. Wiggins, 465 U.S. 168, 176–
     77, 104 S. Ct. 944, 950, 79 L. Ed. 2d 122 (1984); Bassette v.
     Thompson, 915 F.2d 932, 941 (4th Cir.1990), cert. denied, 499
U.S. 982, 111 S. Ct. 1639, 113 L. Ed. 2d 734 (1991).

           ....

     Fields' self-representation right could have been properly
     restricted by preventing him from cross-examining personally
     some of the witnesses against him, which is one “element” of the
     self-representation right, if, first, the purposes of the self-
     representation right would have been otherwise assured and,
     second, the denial of such personal cross-examination was
     necessary to further an important public policy.

Id. at 1035.




                                    - 11 -
J-A26007-17



      Murray then noted that the purpose of self-representation was “to

allow the defendant ‘to affirm [his] dignity and autonomy’ and to present

what he believes is his ‘best possible defense.’”       Id. at 1035 (quoting

McKaskle, supra at 176-78).        Murray recognized that the defendant’s

dignity and autonomy were obviously limited by preventing personal cross-

examination, thus affecting the jury’s perception that he was representing

himself. However, the court determined that this restriction only “reduced

slightly” his ability to present a chosen defense. That ability was

      otherwise assured because he could have personally presented
      his defense in every other portion of the trial and could even
      have controlled the cross-examination by specifying the
      questions to be asked. As a result, we are convinced that the
      purposes of the self-representation right were better “otherwise
      assured” here, despite the denial of personal cross-examination,
      than was the purpose of the Confrontation Clause right
      in Craig when    the    defendant    was   denied    face-to-face
      confrontation with the witnesses.

Id. at 1035–36.      Addressing the second aspect of Craig, the State’s

interest, the court determined that since Craig held that the interest in the

physical and psychological well-being of child abuse victims could outweigh

the right to face-to-face confrontation, it followed that the right to self-

representation could be limited for the same reason.

      Since Appellant does not claim a deprivation of his Confrontation

Clause rights, we do not address whether the unquestionable right to




                                    - 12 -
J-A26007-17



confront J.E. meant that Appellant could avail himself of that right when

serving as his own counsel.4 Instead, the question is whether the principles

announced in Craig, which permitted a procedure that limited the

Confrontation Clause rights due to the countervailing interests of the victim

when the procedure otherwise preserved the reliability of the cross-

examination, should be adopted in this Commonwealth as a permissible

restriction on the right of self-representation. We conclude that the answer

is yes.

       Preliminarily, we are not persuaded by Appellant’s fundamental

assertion that the right of self representation is an absolute right that cannot

be curtailed. Significantly, in McKaskle, supra, the High Court considered

whether Faretta permitted the participation of standby counsel even without

the express consent of the defendant. Therein, Wiggins informed the court

he would proceed pro se and “objected even to the court's insistence that

____________________________________________


4 Craig has not been overruled by the High Court. However, later cases,
such as Crawford v. Washington, 541 U.S. 36 (2004), may cast some
doubt on the analysis employed by Craig insofar as Craig determined that
the constitutional right of confrontation could be satisfied on something less
than actual face-to-face confrontation so long as the testimony was
otherwise reliable.     Crawford rejected that proposition as applied to
testimonial statements. “Where testimonial statements are at issue, the
only indicium of reliability sufficient to satisfy constitutional demands is the
one the Constitution actually prescribes: confrontation.” Id. at 68-69.
However, the issue of face-to-face confrontation was not at issue in
Crawford, and neither was the related context presented herein.




                                          - 13 -
J-A26007-17



counsel remain available for consultation.”        Id. at 172.   That request was

denied and the trial judge appointed two attorneys to act as standby

counsel. Throughout the trial, Wiggins occasionally consulted with standby

counsel, and the attorneys sometimes initiated private consultations.        The

Court of Appeals held that Wiggins’ Sixth Amendment rights were “violated

by the unsolicited participation of overzealous standby counsel[.]”        Id. at

173 (citation omitted).5

       The High Court reversed and held that Faretta’s “logic . . . indicate[s]

that no absolute bar on standby counsel's unsolicited participation is

appropriate or was intended.” Id. at 176. The Court explained:

       In determining whether a defendant's Faretta rights have been
       respected, the primary focus must be on whether the defendant
       had a fair chance to present his case in his own
       way. Faretta itself dealt with the defendant's affirmative right to
       participate, not with the limits on standby counsel's additional
       involvement. The specific rights to make his voice heard that
       Wiggins was plainly accorded, form the core of a defendant's
       right of self-representation.

Id. at 177 (internal citation omitted).

       McKaskle is not directly on point as that case did not involve any

limitation upon the pro se defendant’s ability to present his case, but rather

____________________________________________


5 Wiggins abandoned his claim that the mere presence of standby counsel
over his objection warranted reversal; the Court examined only whether the
“Faretta right to present his defense pro se was impaired by the distracting,
intrusive, and unsolicited participation of counsel throughout the trial.”
McKaskle v. Wiggins, 465 U.S. 168, 176 (1984).



                                          - 14 -
J-A26007-17



limitations on standby counsel’s ability to participate absent the express

invitation of the defendant.     However, McKaskle declined to hold that

Faretta is susceptible to the all-or-nothing approach advanced by Appellant.

If the primary focus of the right of self-representation is whether the

defendant had a fair chance to present his defense, that goal was

undoubtedly met herein despite Appellant’s inability to personally ask his

questions. Appellant supplied a list of questions to be asked, and there is

nothing to indicate that Appellant was prevented from consulting with

standby counsel in the event he wished to ask additional questions in

response to J.E.’s answers. This is similar to the fact that the defendant in

Craig was in electronic communication with his counsel. Therefore, his right

to cross-examine J.E. was met in a broad sense, and was limited only in the

narrow sense that he was not allowed to personally ask the questions.

      Appellant cites the following quotations as establishing his preferred

rule: Commonwealth v. Davido, 868 A.2d 431, 438 n.12 (Pa. 2005) (“In

fact, requiring counsel to take further action on a defendant's behalf after

the defendant has requested to proceed pro se would undermine the Sixth

Amendment right to self representation.”); Commonwealth v. Spotz, 47
A.3d 63, 83 (Pa. 2012) (“[A] defendant's choice to proceed pro se must be

honored out of that respect for the individual which is the lifeblood of the law

even when the defendant acts to his or her own detriment.”) (internal

quotation marks and citation omitted). Both quotations reference situations

                                     - 15 -
J-A26007-17



markedly different from the present case. Distilled to its essence, we view

the bar against intrusions by standby counsel—which is not an absolute bar

in any event—as referring to situations in which the intrusions pose a risk of

undermining the pro se defendant’s chosen defense.6              Herein, Attorney

Osborne’s participation did not impede Appellant’s defense in any way;

rather, Attorney Osborne acted as a conduit for Appellant’s own questions.

Therefore, we cannot agree with Appellant’s claim that the court “den[ied]

Appellant his right to question the victim.” Appellant’s brief at 21. The trial

court denied Appellant the right to personally question the victim.7         The

right to confront J.E. was fully honored, albeit through standby counsel

serving as Appellant’s mouthpiece.                 While we do not downplay the

significance of this intrusion, we reject Appellant’s position that it is

categorically impermissible.

       Having established that the right to self-representation can be limited

in this fashion, we briefly address whether that intrusion was warranted in

____________________________________________


6 For instance, that rationale would apply if standby counsel refused to ask a
question submitted by Appellant on the basis it was unwise as a matter of
strategy.

7 We recognize Appellant’s assertion that the procedure utilized in this case
can create analytical difficulties in the event standby counsel interferes,
since such claims would amount to ineffective assistance which generally
cannot be raised when a defendant represents himself. We do not reach
that issue, as Appellant’s complaint is that his rights were violated by the
mere act of standby counsel asking the questions.



                                          - 16 -
J-A26007-17



this particular case. We are persuaded by the analysis set forth in Fields

that, if the constitutional right of confrontation can be limited on the basis of

emotional trauma to the victim, then it follows that the same State interest

serves to justify the restriction at issue.8       Indeed, the fact that Craig

permitted a limitation of actual face-to-face confrontation suggests that the

lesser intrusion herein, where J.E. was subjected to that face-to-face

confrontation, is permissible. Additionally, we find that this intrusion did not

affect the jury’s perception that Appellant was representing himself, any

more than the intrusions in McKaskle did. With the exception of this one

witness, Appellant cross-examined all other witnesses, made opening and

closing statements, and otherwise presented his own defense according to

his wishes.

____________________________________________


8 Whether the Commonwealth sufficiently established as a matter of degree
that J.E. would suffer emotional trauma as contemplated by Craig is not
before us, as Appellant avers that his right to act as counsel precludes any
limitation upon his right to represent himself, regardless of any trauma to
the witness. “The Appellant had every right to question the victim in this
case and there was no basis for limiting that right.” Appellant’s brief at 27.

Simultaneously, we find, consistent with Craig, that the limitation could be
justified as a matter of law only if the Commonwealth established that this
minor victim was likely to suffer some emotional trauma by being directly
cross-examined by her accuser beyond the natural trauma accompanying
that confrontation. To hold otherwise would apply a presumption of trauma,
which Craig indicates is impermissible. We find that the extra evidence
adduced by the Commonwealth respecting Appellant’s violation of the no
contact order and J.E.’s testimony regarding her fear of Appellant served to
remove this case from that unconstitutional presumption.



                                          - 17 -
J-A26007-17



       Finally, Appellant maintains that the trial court necessarily erred

because no statutory authority existed to permit its ruling.         Relatedly,

Appellant concedes that authority such as Fields exists, but argues that it is

irrelevant since no Pennsylvania decision had cited or adopted that rationale

at the time of the trial court’s decision.         The salient issue is whether

Appellant’s constitutional right to self-representation was violated, not

whether a statute or prior authority permitted the instant restriction. Since

we have determined that Appellant’s constitutional rights were not violated,

the trial court did not err.

II.    Limitations Upon Appellant’s Recalling J.E.

       We consider Appellant’s second, third, fourth, and fifth claims

together, as they all broadly relate to various rulings regarding Appellant’s

request to recall J.E. as a witness in his case-in-chief.9

       We review the first three claims for an abuse of discretion. “The trial

judges of this Commonwealth exercise broad powers while presiding at the

trial of cases assigned to them. These powers include ruling on the

admission or exclusion of evidence and controlling the scope of examination

and cross-examination of witnesses.”           Commonwealth v. Pittman, 466

____________________________________________


9 The claims are that the trial court erred in: delaying its ruling on
Appellant’s motion to recall J.E.; requiring Appellant to state which questions
he intended to ask J.E. if she were recalled; allowing J.E. to remain in the
courtroom; and failing to grant a mistrial.



                                          - 18 -
J-A26007-17



A.2d 1370, 1373 (Pa.Super. 1983).      “We review a trial court's decision to

limit re-direct examination for an abuse of discretion.” Commonwealth v.

Berry, 167 A.3d 100, 109–10 (Pa.Super. 2017). The same principle applies

to the court’s decision to permit recall of a witness. “[T]he decision whether

a party may be recalled is, under Pennsylvania law, left to the trial court's

discretion. The decision is not reversed unless it constitutes a ‘very gross

abuse of discretion.’” Commonwealth v. Crosby, 297 A.2d 114, 116–17

(Pa. 1972) (citation omitted). As to sequestration, the abuse of discretion

standard   applies,   and   an   appellant   must   show   prejudice.       See

Commonwealth v. Stevenson, 894 A.2d 759, 767 (Pa.Super. 2006).

      Regarding the mistrial claim, we likewise review the trial court’s

decision for an abuse of discretion. See Commonwealth v. Stafford, 749
A.2d 489, 500 (Pa.Super. 2000) (citations omitted).          These additional

principles apply:

      “[A] mistrial [upon motion of one of the parties] is required only
      when an incident is of such a nature that its unavoidable effect is
      to     deprive   the   appellant   of  a    fair   and   impartial
      trial.” Commonwealth       v.    Lease, 703 A.2d 506,   508
      (Pa.Super.1997). It is within the trial court's discretion to
      determine whether a defendant was prejudiced by the incident
      that is the basis of a motion for a mistrial. Id. On appeal, our
      standard of review is whether the trial court abused
      that discretion. Stafford, 749 A.2d at 500.

      An abuse of discretion is more than an error in
      judgment. Commonwealth v. Griffin, 804 A.2d 1, 7 (Pa.Super.
      2002). On appeal, the trial court will not be found to have
      abused its discretion unless the record discloses that the
      judgment exercised by the trial court was manifestly

                                    - 19 -
J-A26007-17



       unreasonable, or the result of partiality, prejudice, bias, or ill-
       will. Id.

Commonwealth v. Tejeda, 834 A.2d 619, 623 (Pa.Super. 2003) (footnote

omitted).

       Factually, all four claims relate to Appellant’s desire to recall J.E.

during his case-in-chief, and we examine those facts in detail.10 Prior to the

Commonwealth presenting its case, the trial court granted Appellant’s

request for a sequestration order.             N.T., 7/8/13, at 118-19 (“I'm going to

grant the motion.        Any witnesses must be sequestered until after they

testify. And please instruct the witnesses that they're not to discuss their

testimony with any witness who is waiting to testify.”).               Following the

conclusion of his cross-examination of J.E., Appellant sought to reserve the

right to recall her. During a break in the proceedings, the judge addressed

that request and indicated a belief that the sequestration order remained in

effect.

       MR. TIGHE: Your Honor, you said you will rule later on about
       keeping [J.E.] available?

       THE COURT: Yeah. We can discuss it. When we get to that point,
       we'll discuss if you want to call her in your case in chief, we'll
       discuss it out of the presence of the jury. I don't think she's
       going anywhere. I think she's available today and tomorrow,
       right?

____________________________________________


10 The parties frame the issue as one of recalling a witness, as opposed to
calling a witness as part of the Appellant’s case-in-chief.



                                          - 20 -
J-A26007-17



     ATTY. TALERICO: Actually, Your Honor, I would object to her not
     being in the courtroom. She has specifically requested the
     opportunity to be here. I think she has a right to be here. He
     had the opportunity to cross.

     THE COURT: Okay.

     ATTY. TALERICO: I'm not comfortable waiting and then from the
     jury's standpoint seeing her not physically here to care about
     what's happening.

     THE COURT: Okay. So do you understand the point that he's
     making? The issue of whether you may recall her as a witness in
     your case in chief has not yet been decided. And we will cross
     that bridge when we come to it. But there is a sequestration
     order in effect and what Attorney Talerico is asking is that she be
     permitted to sit in now because she is the alleged victim in the
     case. And understood under Pennsylvania Constitution, victims
     enjoy many rights. I'm going to grant that request.

     MR. TIGHE: All right. Your Honor, I would just like to state on
     the record, too, part of your ruling on me not being able to cross
     examine the [victim] and how it brought up how she couldn't
     stand being in the room with me, how it caused her to have
     flashbacks, and trauma, and now they want her to come in the
     courtroom, like, this is having your cake and eating it, too. I'm
     just putting it on the record.

     THE COURT: I know. I understand.

     MR. TIGHE: Your Honor, we'll probably be revisiting this again in
     the near future.

     THE COURT: Okay. I appreciate that.

     MR. TIGHE: I object to her being in the courtroom. I still want to
     cross examine.

     THE COURT: Whether you will be allowed to call her in your case
     in chief is completely not clear. I haven't ruled on it yet. I have
     no idea what your rational[e]--I'm willing to listen to your
     argument. However, since it is not clear to me that she will be
     allowed to be recalled in your case in chief because she is the

                                   - 21 -
J-A26007-17



       victim in this case and she does have rights under
       Pennsylvania's Constitution. I'm going to allow her to sit in for
       testimony until we get to that point, okay, if she chooses to. She
       may choose not to, I don't know what she's going to do. I have
       to balance. Remember it's a balancing test. It's balancing her
       rights against yours.

       MR. TIGHE: The prosecution just said, she said she wanted to
       come in and listen. The prosecution just said it.

       THE COURT: Well, that's what they're saying, but I don't know. I
       don't know what she wants to do. I'm not going to take what
       they say that she says. Do you understand? Okay. We're in
       recess for lunch then. Thank you. See you at 1:00.

N.T., 7/9/13, at 85-88. Later that day, Appellant informed the court he still

intended to recall J.E., to which the court replied, “Potentially. We have to

address that.” Id. at 278. J.E. was permitted to remain in the courtroom.

       The next day, the trial court asked Appellant why he desired to recall

J.E.   He explained that he wished to cross-examine her based on phone

records that were admitted after J.E. testified, and which he stated would

impeach her testimony.     The Commonwealth opposed the request, on the

grounds that the phone records were in evidence and Appellant could argue

in closing that the actual records contradicted J.E.’s testimony. During this

discussion, the trial court asked Appellant to list the questions he wished to

ask.

       THE COURT: Tell me the question, now, on the record.

       MR. TIGHE: I need a copy of the transcript. I can't remember all
       of it.




                                     - 22 -
J-A26007-17



      THE COURT: No. You're saying that you want to recall her for the
      purpose of asking her a few questions. Tell me what the
      questions are, now, that you want to ask.

      MR. TIGHE: The phone call she denied taking that she called me
      that I called her. I'm trying to say that -- I don't want -- every
      time -

      THE COURT: Okay. Here's what we're going to do, over the
      lunch--in recess, I'm going to ask the court reporter to prepare a
      portion of [J.E.]'s testimony that relates to cross examination on
      this topic. Once we have that record, we will review it. At that
      time, I will be able to mae [sic] a decision as to whether or not
      she'll be able to be recalled.

N.T., 7/10/13 at 117. Later, the trial court then stated in open court that it

had read J.E.’s direct testimony.

      THE COURT: The record should reflect, that during the recess I
      requested the court reporter to transcribe the portion of the
      transcript that relates to cross examination and redirect of [J.E.].
      I have determined what questions have been asked on cross-
      examination. I just had the opportunity to read to the parties, in
      open [c]ourt, the portion of the transcript as it relates to those
      issues.

      Now, sir, are there questions that you want to have asked of
      [J.E.] that were not asked during that -- during the time when
      she was first on the witness stand?

      MR. TIGHE: Yes.

      THE COURT: Tell me the question.

      MR. TIGHE: The questions I want to ask is, was she presented
      with the evidence that shows when she said there was no phone
      calls between --

      THE COURT: Okay. Wait. Wait. Wait. She has to leave the
      courtroom.

      (Victim exited courtroom.)

                                     - 23 -
J-A26007-17




      MR. TIGHE: Your Honor, was she here the whole time you were
      reading that?

      THE COURT: I have no idea. I didn't see her. I don't know what
      time she came in. All right. So your question is? What's the
      question that you want to have asked -- that you want to ask?

      MR. TIGHE: First of all, Your Honor, I would like to have it on the
      record you read off the transcript while the victim of the crime
      was here. I asked to have her sequestered. And I would ask for
      a mistrial.

      THE COURT: I did not -- first of all, does anybody know -- go
      find out when she came in the courtroom.

      MR. TIGHE: They were in here when I came in.

Id. at 226-28.   The court denied his request for a mistrial, and permitted

Appellant to recall J.E. She was shown the records, which indicated that she

made phone calls during the time period between 10:06 p.m. and 10:10

p.m. to Appellant on the night of the rape. Id. at 237.    She did not dispute

the records but stated, “I just don’t know why or how.” Id. at 238. The

records also established that a call was made from her phone at 10:22 p.m.

that evening. J.E. agreed that the phone call occurred around the time she

was assaulted, but denied making it.

      With respect to his legal complaints, Appellant links all of these

circumstances and rulings together. He posits that the trial court violated its

own sequestration order by permitting the victim to remain in the courtroom

following her testimony, which prejudiced all of his later attempts to

impeach her.     Additionally, he states that the delay in the recall ruling

                                    - 24 -
J-A26007-17



hampered his case, because he did not know if he would be able to call J.E.

for further cross-examination.       Finally, he argues that a mistrial was

warranted because J.E. heard her prior testimony and received a preview of

the questions he sought to ask.

      We disagree that the trial court abused its discretion in delaying its

ruling on Appellant’s motion; in requiring Appellant to explain why he wished

to recall the witness; and in allowing the victim to remain in the courtroom

throughout trial.   With respect to the first two points, the trial court is

permitted great latitude. As extensively discussed in the first issue, the trial

court was clearly concerned that Appellant’s attempt to recall J.E. may have

been procedural gamesmanship designed to evade its ruling regarding

personal cross-examination of J.E.    Indeed, Pa.R.E. 611, Mode and Order of

examining Witnesses and Presenting Evidence, states in pertinent part:

      (a) Control by the Court; Purposes. The court should
      exercise reasonable control over the mode and order of
      examining witnesses and presenting evidence so as to:

      (1) make those procedures effective for determining the truth;

      (2) avoid wasting time; and

      (3) protect witnesses           from    harassment     or   undue
      embarrassment.

Pa.R.E. 611 (emphasis added). We find that requiring Appellant to explain

the purpose of recalling J.E. did not constitute an abuse of discretion under

these facts.



                                     - 25 -
J-A26007-17



      Furthermore, Appellant’s decision to represent himself was a factor in

these rulings. The trial court asked why Appellant did not simply impeach

J.E. using the phone records during cross-examination, to which Appellant

responded that the records were not authenticated at the time of her

testimony. The Commonwealth noted in reply that it did not object to the

admission of those records, which Appellant accomplished on cross-

examination of a Commonwealth witness.         The trial court responded, “If I

had known that that's what you were waiting for, we would've let you do

that out of order, just like the other witness. But to have her come back on

the stand, that's not a light decision.” N.T., 7/10/13, at 108. Thus, given

the fact that the Commonwealth did not force Appellant to move the

evidence into the record during his case-in-chief, it appears that any

authentication dispute could have been resolved had Appellant simply

conferred with the Commonwealth at the appropriate time. While Appellant

correctly recognized an authentication objection to the records had he

attempted    to   immediately   impeach    J.E.,   his   ignorance   of   common

professional courtesies, such as the stipulation to authenticity of documents

whose provenance is not in dispute, largely explains the trial court’s decision

to defer its ruling. That failure strikes us as one of the pitfalls of proceeding

pro se. Accordingly, we find no abuse of discretion.

      Turning to the decision to permit J.E. to remain in the courtroom, we

note that the court’s sequestration order specifically stated that it applied

                                     - 26 -
J-A26007-17



only until the witnesses testified. Once J.E. testified, the sequestration order

had no effect.11

       Finally, we address the refusal to grant a mistrial based on a violation

of the sequestration order. We find no error, as we have determined that

the sequestration request was limited to J.E.’s direct testimony. Assuming

arguendo that Appellant’s claim is not defeated by that point, we

alternatively find no abuse of discretion.            Appellant highlights that one

remedy for a violation of a sequestration order is a mistrial. See Comment,

Pa.R.E. 615 (“The trial court has discretion in choosing a remedy for

violation of a sequestration order.            Remedies include ordering a mistrial,

forbidding the testimony of the offending witness, or an instruction to the

jury.”) (citations omitted). The fact that a trial judge may declare a mistrial
____________________________________________


11 The trial court granted the Commonwealth’s request to permit the victim
to stay in the courtroom on the basis that victims have a right to be present
at trial under the Pennsylvania Constitution. Our constitution does not
appear to contain any such right, and the Crime Victims Act, 18 P.S. §§
11.101-11.5102, likewise does not refer to any right to be present in the
courtroom for trial. Many states, however, provide that right in their
constitutions or by statute. See The Crime Victim’s Right to Attend the
Trial: The Reascendant National Consensus, 9 Lewis & Clark L. Rev. 481
(2005) (Beloof, Douglas, and Cassel, Paul).

We agree that the trial court’s broad discretionary powers permit
consideration of J.E.’s interest in observing the proceedings following her
testimony, including the Commonwealth’s assertion that the jury may look
unfavorably upon the victim’s absence. Moreover, we are unaware of any
authority that gives a defendant the right to exclude a victim from the
courtroom.




                                          - 27 -
J-A26007-17



as a permissible sanction for violation of a sequestration order does not

mean that the trial court must grant that remedy.       A mistrial is required

“only when an incident is of such a nature that its unavoidable effect is to

deprive the appellant of a fair and impartial trial.” Tejeda, supra at 623.

Appellant’s only argument to that effect is that J.E. could tailor her

testimony in response to his questions.      However, as the Commonwealth

noted at trial, the records spoke for themselves and Appellant fails to explain

why there was a danger that J.E. could “explain away” these discrepancies.

III. Challenges to Appellant’s Right to Counsel

      The reordered sixth and seventh claims concern Appellant’s decision to

proceed pro se, which Appellant avers was not a free choice.        It is well-

settled that while an indigent defendant is entitled to counsel, “the right to

appointed counsel does not include the right to counsel of the defendant's

choice.”   Commonwealth v. Albrecht, 720 A.2d 693, 709 (Pa. 1998)

(citation omitted).

      We first review the circumstances concerning Appellant’s court-

appointed counsel. On June 5, 2012, the instant charges were held for trial

at the Court of Common Pleas.      The docket reflects that Public Defender

Sandra Stepkovitch, Esquire, represented Appellant, and filed pre-trial

motions on his behalf. Pretrial conferences were held on July 20, 2012, and

August 8, 2012, before the Honorable Michael J. Barrasse, who was

originally assigned to preside over this matter.    The docket also indicates

                                    - 28 -
J-A26007-17



that on February 15, 2013, Judge Barrasse entered an order appointing

Christopher Osborne, Esquire, as standby counsel. Attorney Stepkovitch did

not file a motion seeking withdrawal.

       On February 19, 2013, the parties appeared for jury selection, with

the Honorable Margaret Bisignani-Moyle presiding.12              At this hearing, the

Commonwealth informed Judge Bisignani-Moyle that Appellant had informed

Judge Barrasse that he did not want his lawyer to represent him and

indicated a desire to proceed pro se, resulting in Judge Barrasse appointing

Attorney Osborne as standby counsel.               At that juncture, Judge Bisignani-

Moyle asked for a summary of what had occurred. Attorney Osborne stated:

       I went out to Mr. Tighe at the prison on February the 12th and
       had a meeting with him. Went over my appointment of standby
       counsel. Mr. Tighe did not approve of my appointment of
       standby counsel because I actually served in this role with Mr.
       Tighe once before back in, I think, 2002 or 2003. However, I did
       express to Mr. Tighe that the Court is not going to let him shop
       the bar for an attorney of his choosing and that I would probably
       remain as standby counsel.

       The next day on February 13, we appeared in front of Judge
       Barrasse. Judge Barrasse did explain to Mr. Tighe that, you
       know, he doesn't get to shop around. He either hires a private
       attorney, accepts me, or represents himself.

       At that time he chose to accept [me] as his court-appointed
       counsel. I then met with Mr. Tighe on the 13th and the 14th of
       last week. Friday I couldn't get to see him; Saturday I couldn't
       get to [see him] because of court personnel. I was able to meet
____________________________________________


12 The trial court opinion states that the case was transferred to Judge
Bisignani-Moyle’s courtroom, but does not indicate the reason.



                                          - 29 -
J-A26007-17



     with him yesterday. He indicated to me that he had the colloquy
     filled out. He was ready to proceed pro se. Judge, after he does
     go through the colloquy he has a number of -- he's made me
     aware of a number of pretrial motions he'd like to make.

     I told him I didn't have to make them on his behalf. I would be
     more than happy to assist him. But once he is accepted as pro
     se, he can make his own motions.

N.T., 2/19/13, at 4-5.   Attorney Osborne stated that he was prepared to

proceed as Appellant’s counsel.    At that juncture, the trial court heard

testimony from Appellant, who agreed with the summary of what occurred

before Judge Barrasse. However, Appellant disputed that Attorney Osborne

was prepared for trial and expressed a desire to proceed pro se. The judge

reminded Appellant that trial would not commence until the next week,

giving additional time for him and Attorney Osborne to discuss the case.

The following conversation then occurred:

     THE COURT: So even with the additional time and the expertise
     that Attorney Osborne brings to the table, you still don't want to
     have Attorney Osborne represent you?

     MR. TIGHE: No.

     THE COURT: Do you want to have the court appoint Attorney
     Osborne as standby counsel?

     MR. TIGHE: If you want to.

     THE COURT: Okay. He could stay and assist you in strategy, voir
     dire, things like that, but you would be doing the speaking. Do
     you understand?

     MR. TIGHE: Yes.

     THE COURT: Is that what you want?

                                   - 30 -
J-A26007-17




     MR. TIGHE: Yes.

     THE COURT: I'm not familiar with your case from 2003, where
     apparently you either represented yourself or you represented
     yourself with the assistance of standby counsel. Which was it?
     Do you remember?

     MR. TIGHE: It was, more or less, by myself. We didn't really get
     along at the time.

     THE COURT: Okay. But have those arguments, or whatever
     disagreements there were, have they subsided?

     MR. TIGHE: Yes.

Id. at 12-13. The court then conducted a lengthy colloquy to determine if

Appellant was knowingly and voluntarily electing to proceed pro se. Thus, as

of February 13, 2013, Appellant was acting as his own attorney.

     Appellant now claims that he was “denied his right to counsel and he

was appointed counsel with whom he had irreconcilable differences.”

Appellant’s brief at 31-32.   The source of that claim, however, does not

relate to the aforementioned proceeding before Judge Bisignani-Moyle.

Instead, he claims that he informed Judge Barasse that he “previously tried

to sue Attorney Osborne for prior representation by him.” Appellant’s brief

at 35.   Appellant apparently equates that statement to a motion seeking

appointment of new counsel on the basis of irreconcilable differences.

However, Appellant did not inform Judge Bisignani-Moyle of this complaint,

and he recognizes this fact as he claims that the trial court “seemed to be

aware of Appellant’s claimed conflict with Attorney Osborne since it

                                   - 31 -
J-A26007-17



referenced what Appellant stated on February 13.” Id. (emphasis added).

Aside from sheer speculation that Judge Bisignani-Moyle was privy to what

was discussed at the February 13 hearing—an unlikely circumstance given

the fact that the judge asked the parties to tell her what happened at that

proceeding—the only other citation to the record offered by Appellant in

reference to this conflict comes from a statement he made immediately prior

to commencement of trial.

      Q. I would, again, urge you to consider permitting counsel to
      represent you and for you to assist counsel and provide a full
      defense on your behalf. Do you understand that I have
      suggested that you consider permitting counsel to represent
      you?

      A. Your Honor, just for the record, I stated many of times, I'd
      like to have counsel represent me, but me and Mr. Osborne don't
      get along. I don't trust him with my defense.

      Q. You haven't stated that.

      A. Yes, I did; a couple times.

      Q. No, you haven't. You've asked for different standby counsel.

      A. Yes.

N.T., 7/8/13, at 47.

      Having set forth the factual background, we turn to Appellant’s legal

arguments. He claims that the “irreconcilable differences” between him and

Attorney   Osborne     effectively   forced     Appellant   to   represent   himself.

Appellant’s argument largely relies upon Commonwealth v. Smith, 626
A.2d 614, 619 (Pa.Super. 1993).

                                       - 32 -
J-A26007-17



     Smith is readily distinguishable.   Therein, counsel filed a motion to

withdraw, citing irreconcilable differences with her client.      Smith also

“vehemently sought the withdrawal of [counsel].”      Id. at 616.    The trial

court denied the motions and instead entered an order stating Smith would

either continue with counsel or represent himself.      Appellant elected to

represent himself, with counsel acting as standby counsel.      We reversed,

finding that the trial court “effectively forc[ed] [Smith] to proceed pro se,”

thus denying him the right to counsel. Id. at 620.

     Smith is thus inapposite, as Appellant was not “forced” to proceed pro

se through an improper denial of a motion to appoint alternative counsel.

Unlike Smith, Appellant herein informed the trial court that he wished to

proceed pro se. Indeed, in Smith, our holding did not turn on whether the

trial court abused its discretion in ruling on the motion for substitute

counsel; instead, we found that the waiver of counsel was not knowing or

voluntary:

     Instantly, we find that appellant did not tender a knowing and
     voluntary waiver of his right to counsel. No colloquy was
     conducted to inform appellant, inter alia, of the permissible
     range of punishments, possible defenses, and the danger of
     permanently losing his right to assert defenses and other rights
     if they are not raised at trial. Rather he was merely given a
     choice between proceeding by himself or with counsel in whom
     he had no confidence and who had herself filed a petition to
     withdraw. Accordingly, we find that by effectively forcing
     appellant to proceed pro se, the trial court denied appellant his
     constitutionally guaranteed right to counsel.




                                    - 33 -
J-A26007-17



Id. at 619–20 (footnotes omitted). That error in Smith required a new trial,

notwithstanding whether there was an actual conflict entitling the defendant

to a different attorney.

      Commonwealth v. Neal, 563 A.2d 1236 (Pa.Super. 1989), cited and

discussed in Smith as supporting its holding, demonstrates that there is no

issue with denying a motion to appoint substitute counsel on the basis of a

spurious conflict. Therein, following jury selection, but before trial, the trial

judge received a letter from Neal stating that he wanted his public defender

dismissed and new counsel appointed. The trial court thereafter discussed

the matter on the record, with Neal stating, “I don’t have the confidence that

[appointed counsel] is going to represent me correctly.”           Id. at 1239

(quoting transcript). The court responded, “I'm going to honor your request,

I'm going to relieve [counsel] of her representation in this case. It makes no

sense to have her represent you if you don't have confidence in her, but I'm

following up with what I just told you, I'm not going to appoint other counsel

to represent you.” Id. at 1240. Neal objected, stating he had no ability or

desire to defend himself.      The trial court nevertheless ordered him to

proceed pro se.

      On appeal, we reversed. As it pertains to the issue herein, we stated

that the error was excusing counsel instead of informing Neal that he was

not entitled to a different attorney.




                                        - 34 -
J-A26007-17



      It is not difficult to empathize with the trial court's frustration
      when appellant, after a jury already had been selected, sought
      the dismissal of his lawyer and the appointment of new counsel.
      Appellant was unable to demonstrate irreconcilable differences
      between himself and his lawyer, and his request to replace
      counsel may well have been calculated to delay the trial. Under
      the circumstances, the trial court would not have abused
      its discretion by denying appellant's request to dismiss
      his public defender. The trial court committed error, however,
      when it excused counsel from representing appellant and forced
      appellant to proceed pro se. That appellant did not want to
      proceed pro se is clear. He told the court that he did not
      know how to defend himself and had no knowledge regarding
      “motions, how to do anything along these lines.” In the face of
      this, it is clear that appellant did not voluntarily waive the right
      to be represented by counsel. Instead, he was literally forced by
      the court to represent himself without being apprised of the
      consequences and pitfalls thereof. This, the courts have refused
      to countenance.

Id. at 1242–43 (emphases added).

      Thus, Neal is likewise distinguishable, as these circumstances do not

concern the removal of counsel but rather a claim that the trial court

somehow erred by failing to appoint new counsel in the absence of an

irreconcilable conflict.   Instantly, Appellant asked to proceed pro se and

waived his right to counsel, as opposed to seeking removal of counsel on the

basis of a conflict.

      Perhaps recognizing that the cases are distinguishable on this basis,

Appellant argues in the alternative that the waiver of his right to counsel was

invalid due to the trial court’s failure to inquire regarding this purported

conflict.   We disagree.   Appellant neglected to alert the trial court to any

perceived conflict between him and Attorney Osborne, and he fails to cite

                                     - 35 -
J-A26007-17



any case that holds a valid waiver of the right to counsel requires the trial

court to sua sponte ask if any type of conflict motivated the request. “To

make a knowing and intelligent waiver, the defendant must be aware of both

the right and    of   the     risks     of     forfeiting   the right to counsel.”

Commonwealth v. Doyen, 848 A.2d 1007, 1012 (Pa.Super. 2004).

Furthermore, even if legally viable, this claim is meritless since Appellant

was asked if there was any remaining disagreement between him and

Attorney Osborne. He said that there was not. Since Appellant denied any

conflict with Attorney Osborne when given the opportunity to inform of any

such issue, we therefore find that Appellant failed to establish that his right

to counsel was violated.

IV.   Expert witness claim

      Appellant’s eighth claim is that the trial court abused its discretion in

denying his request for an independent expert “to conduct independent

testing, DNA testing and/or to assist him in his defense[.]” Appellant’s brief

at 44. We apply the following principles to this type of claim.

      It is well-established that indigent defendants have a right to
      access the same resources as non-indigent defendants in
      criminal proceedings. The state has an affirmative duty to
      furnish indigent defendants the same protections accorded those
      financially able to obtain them. Procedural due process
      guarantees that a defendant has the right to present competent
      evidence in his defense, and the state must ensure that an
      indigent defendant has fair opportunity to present his defense.




                                      - 36 -
J-A26007-17



Commonwealth v. Machicote, 172 A.3d 595, 604 (Pa.Super. 2017)

(quoting Commonwealth v. Konias, 136 A.3d 1014, 1019 (Pa.Super.

2016)).   As we stated in Commonwealth v. Curnutte, 871 A.2d 839

(Pa.Super. 2005):

      It is true that the Commonwealth is not obligated to pay for the
      services of an expert simply because a defendant requests
      one. See Commonwealth v. Carter, 537 Pa. 233, 643 A.2d 61,
      73 (1994); [Commonwealth v. Gelormo, 475 A.2d 765
      (Pa.Super. 1984)]. There must be some showing as to the
      content and relevancy of the proposed expert testimony before
      such a request will be granted. See Commonwealth v.
      Bell, 706 A.2d 855, 862 (Pa.Super.1998).

Id. at 842. Finally, “[t]he provision of public funds to hire experts to assist

in the defense against criminal charges is a decision vested in the sound

discretion of the court and a denial thereof will not be reversed absent an

abuse of that discretion.”   Commonwealth v. Cannon, 954 A.2d 1222,

1226 (Pa.Super. 2008) (quoting Albrecht, supra at 707).

      We first set forth the additional facts pertinent to this issue. Following

Appellant’s decision to proceed pro se, he requested an independent DNA

test as the Commonwealth intended to introduce DNA evidence regarding

saliva recovered from J.E.’s neck and breast.          Appellant’s motion for

“independent testing” was, in truth, a request for an expert witness to assist

him in cross-examination. We begin by quoting the initial discussion of this

topic, which occurred on February 21, 2013:




                                    - 37 -
J-A26007-17



     THE COURT: Motion for writ of habeas corpus for an independent
     DNA test. Sir, this is your opportunity to persuade to me why
     you should be granted independent testing of the DNA.

     THE DEFENDANT: Your Honor, it's my 14th amendment right to
     due process to call a witness on my behalf. They're calling two
     DNA specialist[s]. I'm not a DNA specialist. I should have
     someone in my, on my team, that I can have testify as to the
     DNA sample, too, and the sampler. Like I'm not a DNA specialist.
     Like they can be talking Greek and I wouldn't understand
     nothing. They have two. They're calling two DNA specialists.
     They're saying that the only DNA, a lot of it came back negative.
     The only positive DNA was a neck swab and a breast swab. Now
     I can't argue because I'm not a DNA specialist, that if there was
     saliva on the neck and she removed the clothe[s] or put her
     clothes on, they transferred from the neck to the breast like –

     THE COURT: But right there, you're showing that you have the
     ability to ask questions effectively on cross –

     THE DEFENDANT: Yeah, but I can't argue the technicality of it,
     Your Honor, like a DNA specialist could. And how do I not know
     that their DNA was swabbed. Like I don't know how to break --
     to go about questioning a DNA specialist. Like they start talking
     FD-256; like I'm lost. So I feel that I should have a DNA analyst
     on my team, too[.]

N.T., 2/21/13, at 28-29.   The next day, the Commonwealth consented to

Appellant’s motion to postpone the case, due to the fact that a brown pubic

hair was recovered during a rape kit examination but was not tested.

Appellant agreed to have pubic hair samples taken for DNA purposes.

Appellant asked that everything be retested: “I would like to have it all

redone, neck swab and the breast swab.”     N.T., 2/22/13, at 4.   The trial

court denied that request, stating that the Pennsylvania State Police would




                                  - 38 -
J-A26007-17



test the pubic hair first, and informed Appellant that he could renew his

motion for independent testing depending on the results.

       On July 3, 2013, the parties appeared for additional pre-trial motions,

at which Appellant sought to suppress the DNA evidence. The trial court and

Commonwealth summarized what was determined by the additional testing:

       THE COURT: Okay, so in this case what they're saying is that
       when they tested the hair, they discovered that there was DNA
       on or in the hair itself from two or more people.

       MR. TALERICO: Correct.

       THE COURT: Am I reading that correct?

       MR. TALERICO: Correct. And the two people that were identified
       or were able to be identified were Mr. Tigue13 and the victim,
       [J.E.].

              ....

       THE COURT: Okay, basically they're saying that based on
       statistical probability, the hair consists of DNA from two --

       MR. TALERICO: Two sources.

       THE COURT: And based on their known sources, I just want to
       make sure I understand what you're saying.

       MR. TALERICO: Sure.

       THE COURT: They're saying based on the known sources that
       they have, because they have a swab from Mr. Tigue and
       presumably a swab from [J.E.]?

____________________________________________


13Some transcripts refer to Appellant as Patrick Tigue, while the certified
documents use the Tighe spelling.



                                          - 39 -
J-A26007-17



      MR. TALERICO: From [J.E.].

      THE COURT: They're saying that the DNA on this hair from the
      two sources is consistent with the DNA of Mr. Tigue and the DNA
      of [J.E.].

      MR. TALERICO: Perfect.

N.T., 7/3/13, at 30-34. Appellant believed that the further testing was for

purposes of comparing his pubic hair to the hair recovered from the rape kit,

and complained that proper DNA testing could definitively match whether

the pubic hair taken from him was the same as the hair recovered from the

kit. “If they were going to take a hair, there wouldn't be a conclusion of two

DNAs, it would be one DNA. A hair can only have one possible DNA.” The

trial court accurately identified Appellant’s misapprehension, informing him

that “[W]hat you’re missing the point, sir, is that apparently there’s bodily

fluid or skin cells on the hair from a person other than the person who

belongs to the hair.”   Id. at 36.    The trial court denied the suppression

motion and Appellant did not renew his motion for independent testing.

      We now apply the foregoing principles to this claim. We first note that

Appellant made two separate requests.         The first was the motion for

independent testing of the already-completed DNA testing. The second was

a motion for an expert to assist with his cross-examination.       As to the

former claim, we find that it is waived since he did not renew his motion for




                                     - 40 -
J-A26007-17



independent testing following the further pubic hair analysis.14 Next, we find

that Appellant has failed to establish that he is entitled to the appointment of

an expert to assist him with understanding and cross-examining the

Commonwealth’s DNA expert. We find that his inability to do so is directly

attributable to his lack of expertise, which is a risk associated with the

decision to proceed pro se. In fact, it is commonly stated that attorneys are

not ineffective for failing to obtain independent experts when effective cross-

examination     can    elicit   helpful   testimony.   See   Commonwealth     v.

Showers, 782 A.2d 1010, 1021 (Pa.Super. 2001). Hence, this claim fails.

V.     Impeachment claim

       Appellant’s reordered ninth claim concerns the trial court’s ruling on a

Commonwealth objection made after Appellant attempted to impeach the

victim’s sister.    On cross-examination, Appellant asked M.L., the victim’s

sister, if she was impaired when J.E. reported the rape.         Appellant then

stated, “Did we have a chance to meet each other earlier in that day on the

29th?” N.T., 7/9/13, at 120. The Commonwealth objected and at sidebar

Appellant explained that he was with M.L. and the victim on the day in

____________________________________________


14 Even if preserved, we would deem the claim meritless. Appellant’s desire
to have the evidence retested is impossible to separate from his argument
that he was entitled to an expert to assist with his cross-examination. Thus,
Appellant failed to make the required “showing as to the content and
relevancy of the proposed expert testimony[.]”            Commonwealth v.
Bell, 706 A.2d 855, 862 (Pa.Super. 1998).



                                          - 41 -
J-A26007-17



question, and M.L. bought and consumed drugs in his presence, thereby

establishing that she was possibly impaired later that evening.          See

Commonwealth v. Small, 980 A.2d 549, 570 (Pa. 2009) (jury may not

consider drug use by witnesses for impeachment purposes, but may if the

intoxication pertains to time of occurrence about which witness testified).

The Commonwealth responded that its pre-trial motion to introduce evidence

that drug use was part of the relationship between Appellant and the victim

was denied. The trial court agreed, stating “[w]hat’s good for the goose is

good for the gander.” N.T., 7/9/13, at 126. Following more discussion, the

trial court remarked, “[Y]ou’re going to withdraw your question for now, is

that what you’re telling me?” Id. at 126-27. Appellant agreed, and when

the sidebar concluded Appellant stated, “I withdraw that question, Your

Honor.” Id. at 127.

     Appellant now argues that his question was directly addressed to

M.L.’s ability to perceive and recall the actual events she testified to, as

opposed to introducing general evidence concerning drug use and its role in

his relationship to the victim and her sister. We agree with the trial court

that Appellant waived any objection to the trial court’s ruling by withdrawing

the question.   While Appellant claims he was forced to do so by the trial

court stating “[Y]ou’re going to withdraw your question,” we agree that

Appellant could have preserved his objection by disagreeing.       Moreover,

Appellant then repeated in open court that he would withdraw the question.

                                    - 42 -
J-A26007-17



See Pa.R.A.P. 302(a) (“Issues not raised in the lower court are waived and

cannot be raised for the first time on appeal.”).

VI.   Sentencing Claims

      Appellant’s remaining arguments all pertain to sentencing. He argues

that the trial court abused its discretion by failing to appoint an expert for

his sexually violent predator (“SVP”) hearing.      Second, he avers that the

crimes of sexual assault and rape merge.       Third, he asserts that the trial

court vindictively increased his sentence when resentencing him. We vacate

the SVP designation, vacate judgment of sentence, and remand for

resentencing.

      Following briefing in this matter, we issued Commonwealth v.

Butler, 173 A.3d 1212 (Pa.Super. 2017). Butler applied Commonwealth

v. Muniz, 164 A.3d 1189 (Pa. 2017), which held that the sexual offender

requirements under the Sexual Offender Registration and Notification Act,

including its SVP framework, constitute punishment.        Butler determined

that, as a result of Muniz, the SVP procedure is subject to the constitutional

requirement that the facts constituting that punishment must be found by a

fact-finder beyond a reasonable doubt. Thus, 42 Pa.C.S. § 9799.24(e)(3),

which requires the trial court to find the relevant facts by clear and

convincing evidence, was deemed unconstitutional. Id. at 1218. As Butler

explained:




                                     - 43 -
J-A26007-17



      As the sole statutory mechanism for SVP designation is
      constitutionally flawed, there is no longer a legitimate path
      forward for undertaking adjudications pursuant to section
      9799.24. As such, trial courts may no longer designate convicted
      defendants as SVPs, nor may they hold SVP hearings, until our
      General    Assembly      enacts    a    constitutional designation
      mechanism. Instead, trial courts must notify a defendant that he
      or she is required to register for 15 years if he or she is
      convicted of a Tier I sexual offense, 25 years if he or she is
      convicted of a Tier II sexual offense, or life if he or she is
      convicted of a Tier III sexual offense.

Id. at 1218 (citation and footnote omitted).

      Since Butler finds that this issue pertains to the legality of the

sentence, which we may reach sua sponte, we find that Appellant’s sentence

illegally included an SVP designation.       In Butler, the SVP designation

resulted in an increase of his registration requirements.     “In this case, if

[Butler] were not designated an SVP, he would be required to register for

only 15 years.      In other words, the SVP designation increased [his]

registration exposure from 15 years to life.” Id. at 1215-16 (citations and

footnotes omitted). Since Appellant was convicted of a Tier III offense, he is

still required to register for life. See 42 Pa.C.S. § 9799.14 (classifying rape

as a Tier III offense). Hence, we vacate Appellant’s SVP designation.

      Next, we address the assertion that his sentences for rape and

indecent assault merge. The trial court agreed and asks this Court to vacate

the sentence, while the Commonwealth states that the sentences “probably”

merge. Commonwealth’s brief at 59. For the following reasons, we disagree

with Appellant and the trial court with respect to the crimes of rape and

                                    - 44 -
J-A26007-17



indecent assault. However, we find that the sentences for IDSI and indecent

assault merge.

      We first set forth the statutory text for the crimes identified by

Appellant. The crime of rape reads:

      (a) Offense defined.--A person commits a felony of the first
      degree when the person engages in sexual intercourse with a
      complainant:

            (1) By forcible compulsion.

                   ....

18 Pa.C.S. § 3121(a)(1). As to indecent assault, Appellant was charged with

violating the following subsection:

      (a) Offense defined.--A person is guilty of indecent assault if
      the person has indecent contact with the complainant, causes
      the complainant to have indecent contact with the person or
      intentionally causes the complainant to come into contact with
      seminal fluid, urine or feces for the purpose of arousing sexual
      desire in the person or the complainant and:

            ....

      (8) the complainant is less than 16 years of age and the person
      is four or more years older than the complainant and the
      complainant and the person are not married to each other.

18 Pa.C.S. § 3126.     Additionally, “indecent contact” is defined to include

“[a]ny touching of the sexual or other intimate parts of the person for the

purpose of arousing or gratifying sexual desire, in either person.” 18 Pa.C.S.

§ 3101.




                                      - 45 -
J-A26007-17



     “A claim that crimes should have merged for sentencing purposes

raises a challenge to the legality of the sentence. Therefore, our standard of

review is de novo and our scope of review is plenary.” Commonwealth v.

Nero, 58 A.3d 802, 806 (Pa.Super. 2012) (quoting Commonwealth v.

Quintua, 56 A.3d 399, 400 (Pa.Super. 2012)). Whether sentences merge is

governed by statute:

     No crimes shall merge for sentencing purposes unless the crimes
     arise from a single criminal act and all of the statutory elements
     of one offense are included in the statutory elements of the
     other offense. Where crimes merge for sentencing purposes, the
     court may sentence the defendant only on the higher graded
     offense.

42 Pa.C.S. § 9765.

     The trial court opined that these crimes merge due to the fact that

“the act upon which indecent assault is predicated has already been taken

into account by the rape or involuntary sexual assault and merges[.]” Trial

Court Opinion, 4/10/17, at 40. As to that facet of the merger analysis, we

agree.   See Commonwealth v. Lomax, 8 A.3d 1264 (Pa.Super. 2010)

(engaging in vaginal intercourse with child met requirement of sexual

intercourse for rape of a child as well as “indecent contact” for indecent

assault). However, the trial court’s inquiry was incomplete, as that analysis

only accounted for whether “the crimes arise from a single criminal act[.]”

42 Pa.C.S. § 9765.       Appellant did not address whether the second

requirement, that “all of the statutory elements of one offense are included



                                    - 46 -
J-A26007-17



in the statutory elements of the other offense,” was met.      Therefore, we

conclude that Appellant’s argument is waived.15

       Nevertheless, legality of sentence may be raised sua sponte, and we

find that the charged subsection of indecent assault merged with the

charged subsection of IDSI. The latter statute reads:

       (a) Offense defined.--A person commits a felony of the first
       degree when the person engages in deviate sexual intercourse
       with a complainant:

              ....

       (7) who is less than 16 years of age and the person is four or
       more years older than the complainant and the complainant and
       person are not married to each other.

18 Pa.C.S. § 3123.16


____________________________________________


15  It would appear that the crimes do not merge under the statute. See
Commonwealth v. Baldwin, 985 A.2d 830 (Pa. 2009) (crime of carrying a
firearm without a license did not merge with crime of carrying firearm in
Philadelphia without a license; while the crimes had the shared element of a
lack of license, each crime included an element the other did not). Here, the
crime of rape required proof of sexual intercourse by forcible compulsion,
whereas indecent assault under § 3126(a)(8) does not require any proof of
force. Additionally, indecent assault required proof that J.E. was less than
sixteen years of age; that Appellant was four or more years older; and that
the two were not married, whereas rape does not. Thus, each crime
requires proof of at least one element that the other does not. See
Commonwealth v. Parham, 969 A.2d 629 (Pa.Super. 2009) (rape and
statutory sexual assault do not merge, as the latter crime requires proof that
the complainant is under sixteen years of age, perpetrator is at least four
years older, and that the complainant and perpetrator are unmarried, while
former requires proof of forcible compulsion or threat thereof).




                                          - 47 -
J-A26007-17



      “Deviate sexual intercourse” is defined as “Sexual intercourse per os or

per anus between human beings[.]”              18 Pa.C.S. § 3101.   Proof of the

“deviate sexual intercourse” requirement of § 3123(a)(7) satisfies the

“indecent contact” element of § 3126(a)(8).           Thus, proof of involuntary

deviate sexual intercourse with a person under sixteen necessarily proved

indecent assault of a person under sixteen.          Accordingly, the convictions

merge for sentencing purposes. See Commonwealth v. Brown, 159 A.3d
531 (Pa.Super. 2017) (rape of a child merged with IDSI of a child). Since

the trial court imposed a consecutive sentence on the charge of indecent

assault, our finding disrupts the sentencing scheme and requires that we

vacate the judgment of sentence and remand for resentencing.17



(Footnote Continued) _______________________

16 The public docket sheet states that Appellant was convicted of 18 Pa.C.S.
§ 3123(b), which criminalizes deviate sexual intercourse “with a complainant
who is less than 13 years of age.” J.E. was fifteen years old, and hence
Appellant could not be convicted of this crime. We have reviewed the jury
instructions and verdict slip, both of which show that Appellant was, in fact,
convicted of 18 Pa.C.S. § 3123(a)(7).

17 We note that Appellant committed the instant crimes on May 29, 2012,
prior to the enactment of the Sexual Offender Registration Notification Act,
which became effective December 20, 2012, but was sentenced after its
effective date. In Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017),
our Supreme Court held that application of SORNA constituted an ex post
facto violation when a previous version was in effect “at the time of his
offense and conviction.” Id. at 1193. Herein, the law changed between the
commission of Appellant’s criminal conduct and sentencing, and Appellant
would presumably be entitled to relief under Muniz. See e.g. Peugh v.
United States, 133 S. Ct. 2072 (2013) (ex post facto violation where a
(Footnote Continued Next Page)


                                         - 48 -
J-A26007-17



      Appellant’s     final   complaint    is   that   the   trial   court   vindictively

resentenced him when it imposed a consecutive sentence at indecent

assault, whereas the original scheme called for a concurrent sentence. Since

we have vacated judgment of sentence on the merger basis, we need not

reach this issue.

      Judgment of sentence vacated.                Case remanded for resentencing.

Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/12/2018




(Footnote Continued) _______________________

defendant was sentenced under federal guidelines promulgated after the
commission of his criminal acts).

Since Appellant is entitled to resentencing the parties may address this issue
at that juncture, and we note that the Legislature has amended SORNA,
effective February 21, 2018, to address Muniz. See e.g. 42 Pa.C.S. §§
9799.51 – 9799.75.



                                          - 49 -